United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, MARINE
)
CORPS-STATIONS, Camp Lejeune, NC,
)
Employer
)
_________________________________________ )
G.G., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-573
Issued: May 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 15, 2013 appellant filed a timely appeal from the December 12, 2012
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
claim for an injury in the performance of duty. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an occupational disease in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 19, 2012 appellant, then a 39-year-old police officer, filed an occupational
disease claim alleging that he suffered from shortness of breath, a tight chest, short-term memory
loss, fatigue, periodic nausea, vomiting, frequent headaches and joint pain due to working in a
building that contained a toxic black mold, “AS 302 Macavoy Street, MCAS New River.” He
indicated that he first became aware of the condition on August 1, 2012. Appellant advised that
he realized it was caused or aggravated by his employment on September 28, 2012.
In letters dated October 29, 2012, OWCP requested additional factual and medical
evidence from appellant and the employing establishment and requested that he submit such
evidence within 30 days.
A September 14, 2012 industrial hygiene survey of the indoor air quality for building AS302, revealed mold on several ceiling tiles. It was also noted that industrial hygiene had
responded to requests concerning mold dating back to 2004.
In a November 15, 2012 statement, appellant indicated that he experienced shortness of
breath, a tight chest and short-term memory loss, fatigue, nausea, vomiting, frequent headaches
and joint pain. He advised that his diagnosis was unknown, but that he was subjected to
prolonged exposure to high quantities of mold and mold spores at his employment. Appellant
noted that the mold was highly visible on the walls throughout the entire building.
In e-mail correspondence dated November 13, 2012, Mark Moran, a supervisor and
watch commander with the employing establishment, indicated that the employing establishment
concurred with appellant’s allegations about mold in the building. He explained that the
employing establishment was forced to find a new building to facilitate employee health.
Mr. Moran noted that no samples were available of mold, but confirmed that there was a
significant amount of black mold present and it was visible along the edges of the walls and
ceilings. He explained that appellant was a desk sergeant and he spent a significant amount of
time in the building. In particular, Mr. Moran explained that appellant worked in the desk
sergeant room, which had one window which was “nearly always closed,” a fan and an air
conditioning unit. He advised that, once the mold issue was realized, they attempted to keep
appellant out of the building as much as possible by keeping him in a road unit instead of in the
building. Mr. Morgan noted that dehumidifiers were also placed in the building to limit the
moisture and decrease the mold issue. He also described appellant’s duties.
OWCP also received several reports dating from November 1 to 14, 2012 from
Dr. Michael Moulton, Board-certified in emergency medicine. In a November 1, 2012 treatment
note, Dr. Moulton diagnosed exposure and returned appellant to full duty without restrictions.
He advised that appellant avoid potential mold exposure. In a separate note also dated
November 1, 2012, Dr. Moulton’s notes indicated that appellant was exposed to mold in an old
building at work. He diagnosed exposure, fatigue and nausea. The treatment notes also
indicated that appellant was a smoker who smoked one-half pack per day. A November 14, 2012
spirometry test revealed that appellant had the lungs of a 69 year old. The November 14, 2012
treatment notes from Dr. Moulton noted mold exposure and referral to a toxicologist. A

2

November 1, 2012 chest x-ray read by Dr. Dandip Patel, a Board-certified internist, was normal.
Laboratory tests dated November 1, 2012 from appellant were also submitted.
By decision dated December 12, 2012, OWCP denied appellant’s claim finding that she
had failed to submit the necessary medical evidence in support of his claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
In the instant case, appellant alleged that he was exposed to air contaminated with mold
spores at the employing establishment. The employing establishment confirmed that he was
exposed while at work. OWCP properly found that the claimed employment factor -- exposure
to mold at work -- occurred. However, appellant has submitted insufficient medical evidence to
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

3

establish that his condition was caused or aggravated by exposure to mold at the employing
establishment or any other specific factors of his federal employment.
Appellant has not submitted any evidence from a physician explaining how factors of his
employment, such as being exposed to air contaminated with mold spores at the employing
establishment, would have caused or contributed to any lung or breathing condition.
OWCP informed appellant of the deficiencies in the medical evidence and what was
needed to establish his claim in a letter dated October 29, 2012.
The Board notes that in a November 1, 2012 treatment note, Dr. Moulton diagnosed
exposure and recommended that appellant avoid potential mold exposure. However, he did not
address causal relationship. Medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.6 In a separate note also dated November 1, 2012, Dr. Moulton indicated that
appellant was exposed to mold in an old building at work and diagnosed exposure, fatigue and
nausea. However, he did not provide a rationalized medical explanation as to why
physiologically appellant’s mold exposure would have caused any medical condition. This is
particularly significant in light of the fact that appellant was smoking half a pack of cigarettes per
day. Part of a claimant’s burden of proof is the submission of rationalized medical evidence
based on a complete and accurate factual and medical background showing causal relationship.7
Other medical reports submitted are insufficient as they did not address causal
relationship. These included treatment notes and diagnostic reports that did not contain a
physician’s opinion with regard to whether workplace mold exposure caused or aggravated a
diagnosed medical condition.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.9 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no probative, rationalized medical evidence addressing and explaining why
appellant’s exposure to mold caused or aggravated a diagnosed medical condition, he has not
met his burden of proof in establishing his claim.
On appeal, appellant indicated that he submitted evidence to support his claim. However,
as noted above there is no probative, rationalized medical evidence addressing and explaining
6

Michael E. Smith, 50 ECAB 313 (1999).

7

Kenneth R. Love, 50 ECAB 193 (1998); Michael E. Smith, supra note 6.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

4

why his workplace mold exposure caused or contributed to a diagnosed medical condition.
Appellant also submitted new evidence with his appeal. However, the Board has no jurisdiction
to review this evidence for the first time on appeal.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of the merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the December 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 17, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

5

